Mr. Presiding Justice Creighton delivered the opinion of the court. Appellant filed an alleged declaration against appellee in the Circuit Court of Pope county, upon which he sought to recover for a personal injury sustained while in the service of appellee as a painter. A demurrer was interposed to the declaration and sustained by the court. Appellant excepted and elected to stand by his declaration, and thereupon the court rendered judgment agajnst appellant for costs. From that judgment appellant has prosecuted an appeal to this court. The alleged declaration consists of two series of statements, denominated in the briefs and arguments of counsel for the. respective parties, first count and second count. This “declaration” is exceedingly prolix. Appellant’s abstract of it covers sixteen printed pages, and as set out by appellee it covers twenty-two pages. Time and space will not permit any attempt to disclose it here. Upon the state of record presented, the only question for our consideration and determination is, whether the declaration states a good cause of action. In this connection we may note that all pleadings when challenged by demurrer must be construed most strongly against the pleader, and so construing this declaration we are of opinion that it does not set up a good cause of action. The judgment of the Circuit Court is affirmed. Affirmed.